DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 12/29/2020 claims 1-25 are pending.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distance measurement unit” in claim 1 and 17.  The “distance measurement unit” invokes 112 (f) because the term "unit" is a generic placeholder with no corresponding structure in the claim.  The words preceding this term (i.e., distance measurement) merely further define the functional language which follows.  Referring back to the specifications the distance measurement unit is described as drawing label 100 as well as in paragraphs 23, 29, and 35.  Further, the “microcontroller unit” in claim 1 invokes 112(f) because the term unit is a generic placeholder with no corresponding structure in the claim.  The words preceding this term (i.e. microcontroller) merely further define the functional language which follows.  Although the claim recites the relative location of the microcontroller unit (i.e. the microcontroller unit housed 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014)1 referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872).
In regards to claim 1, NewRuleFx (2014) discloses, “A system for simulating a [prop needle] comprising: 



    PNG
    media_image1.png
    474
    624
    media_image1.png
    Greyscale
a) a cylindrical body defining an interior, and having a first end and a second end opposite the first end, the second end defining a hole (see annotated Fig. 4, the cylindrical body is the barrel of the syringe 1, the first end, 2, being the area the plunger goes in, the second end, 3, being the part where the needle sticks out of and passes through); b) a needle having a tip and a base opposite the tip, wherein the needle passes through the hole such that the tip resides exterior to the cylindrical body and the base resides in the interior of the cylindrical body (see annotated Fig. 4, needle, 8, fits through the hole, 7, and is attached to a base, 4, inside the cylindrical body, 1, the base, 4, is what anchors the needle, 8), wherein the base of the needle is anchored to the cylindrical body with a spring (see annotated Fig. 4, the spring, 6, is seen around the base, 4, of the needle, 8, and holds it to the first end, 2, of the cylindrical body, 1, as seen by the annotated Fig. 5 the spring, 6, is relaxed while the needle is fully out),
    PNG
    media_image2.png
    520
    649
    media_image2.png
    Greyscale

wherein the spring is attached to the cylindrical body at the first end (see annotated Fig. 4, the spring is connected to the second end of the cylindrical body and appears to be connected to the inside of the plunger piece), wherein the needle is configured to retract into the interior of the cylindrical body, wherein the spring, positioned between the base of the needle and the first end of the cylindrical body, imposes a biasing force against the base of the needle to resist retraction of the needle into the interior of the cylindrical body (see annotated Fig. 5 and 6 the needle, 8, is retracted into the cylindrical body, 1, as it is pressed onto the skin, 11, the spring, 6, becomes compressed to try to resist the needle, 8, being pushed into the cylindrical body, 1); 

    PNG
    media_image3.png
    539
    636
    media_image3.png
    Greyscale

but fails to disclose, “c) a distance measurement unit positioned within the interior for measuring a penetration depth of the needle; d) a microcontroller unit housed inside the cylindrical body and configured for processing information from the distance measurement unit; e) a transmission unit housed inside the cylindrical body and configured for transmitting the processed information from the microcontroller; andApplication No. 14/882,331Response ro Office Action of January 8, 2020Attorney Docket No. 15-30865 f) a battery housed inside the cylindrical body and configured for powering the distance measurement unit, the microcontroller unit, and the transmission unit.”  Burgkart teaches, “c) a distance measurement unit positioned within the (para. 43-46 the distance at which the needle is moved is determined by the force applied onto the needle using the force sensor, this is understood to be the distance measurement unit).”  Thus it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Burgkart to the system of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a method that would use a distance measurement unit which would measure the insertion depth of a needle.  Further, NewRuleFX (2014) and Burgkart fail to disclose, “d) a microcontroller unit housed inside the cylindrical body and configured for processing information from the distance measurement unit; e) a transmission unit housed inside the cylindrical body and configured for transmitting the processed information from the microcontroller; andApplication No. 14/882,331Response ro Office Action of January 8, 2020Attorney Docket No. 15-30865 f) a battery housed inside the cylindrical body and configured for powering the distance measurement unit, the microcontroller unit, and the transmission unit.”  Laurusonis teaches, “d) a microcontroller unit housed inside the cylindrical body and configured for processing information from [the sensor] (para. 76 the automatic injection device containing a circuitry 121, the circuitry contains a plurality of different elements, Fig. 7B drawing label 121, para. 86 discusses the processing device, 146 which is part of the circuitry 121, Fig. 20 shows the elements housed within the circuitry, 121 which includes the processing device, 146 which is connected to the sensors, 232, para. 98 processing device analyzes sensor information); e) a transmission unit housed inside the cylindrical body and configured for transmitting the processed information from the microcontroller (para. 76 discussing the circuitry, 121, is able to transmit and receive electrical signals, this inherently would mean the circuitry contains a transmitter of some sort); andApplication No. 14/882,331Response ro Office Action of January 8, 2020Attorney Docket No. 15-30865 f) a battery housed inside the cylindrical body and configured for powering [the (Fig. 20 drawing label 70 the circuitry, 121, contains batteries, Fig. 7A drawing label 70 showing the battery in the housing of the cylindrical body, para. 79 discussing the batteries).”  Thus it would have been recognized by one of ordinary skill in the art before the effective filing date of claimed invention that applying the known technique taught by Laurusonis to the system of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a system that would use a microcontroller, transmission unit, and batteries to power to track the user’s performance throughout the injection process including the administration of the injection, particularly tracking penetration of the needle through the tissues, and provide feedback on a user’s performance while administering an injection such as if the injection has been administered correctly, thereby allowing the user to improve performance by adjusting their technique based on the feedback.
In regards to claim 4, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a pressure sensor.” Burgkart teaches, “wherein the distance measurement unit comprises a pressure sensor (para. 24 the system having a force sensor for identifying pressure generated by the user on to the device, the force sensor is drawing label 6 in Fig. 1 and 2).” Therefore, it would have been obvious to one having ordinary skill at the time of effective filing to have combined the pressure sensor used to measure simulated penetration distance, as taught by Burgkart, with the modified system of NewRuleFX (2014).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872), as applied to claim 1 above, in further view of Hughes et al. (US 20120219937).
In regards to claim 2, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a linear potentiometer.” Hughes teaches, “wherein the distance measurement unit comprises a potentiometer (para. 23-35 that haptic needle system and how it contains a potentiometer to change the length of the needle in the frame, para. 43 the orientation of the needle is recorded from the potentiometer).” Thus it would have been recognized by one of ordinary skill in the art before the effective filing date of claimed invention that applying the known technique taught by Hughes to the modified system of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a system that would use a linear potentiometer to measure the insertion depth of a needle.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872), as applied to claim 1 above, in further view of Eelbode (US 20140228685).
In regards to claim 3, the modified system of NewRuleFx (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a string potentiometer.”  Eelbode teaches, “wherein the distance measurement unit comprises a string  (para. 48 this system stand containing a string potentiometer which is used to position how far the needle will move).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing date of claimed invention that applying the known technique taught by Eelbode to the modified system of NewRuleFx (2014) would have yielded predictable results and resulted in an improved system, namely a system that would use a string potentiometer to measure the simulated insertion depth of a needle.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872), as applied to claim 1 above, in further view of Tepper et al. (US 20150056591).
In regards to claim 5, the modified system of NewRuleFx (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter, wherein the light emitter and the light detector are fixed adjacent to each other at the first end of the body.”  Tepper teaches, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter (para. 176 the time-of-flight camera for detecting needle position, the time of flight process measures the time it takes from the light emitted to reach the detector).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing date of claimed invention that applying the known technique taught by Tepper to the modified needle system of NewRuleFx (2014)  would have yielded predictable results and resulted in an improved system, NewRuleFx (2014), for the purpose of having a light emitter and detector that can properly measure distance. Since the applicant did not traverse the officially noted facts by specifically pointing out the supposed errors, the officially noted facts are taken in the rejection dated 6/26/2019 are now considered admitted prior art.  See MPEP 2104.03 (C).
In regards to claim 8, the modified system of NewRuleFx (2014)  discloses the above mentioned but fails to disclose, “wherein the distance measurement unit comprises an ultrasonic distance sensor fixed at the first end of the cylindrical body.”  Tepper teaches, “wherein the distance measurement unit comprises an ultrasonic distance sensor (para. 53-57 the ultrasonic distance sensor used to measure the depth of the needle during insertion).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined an ultrasonic distance sensor, as taught by Tepper, with the modified system of NewRuleFx (2014), for the purpose of creating a training device that uses an ultrasound to measure location and distance of a needle when inserted into a patient.  Tepper does not specifically disclose the location of the ultrasonic distance sensor.  However, the examiner had taken Official Notice in the previous action dated 6/26/2019, that both the concepts and the NewRuleFx (2014), for the purpose of creating a system that can properly measure distance of syringe insertion using an ultrasonic distance sensor. Since the applicant did not traverse the officially noted facts by specifically pointing out the supposed errors, the officially noted facts are taken in the rejection dated 6/26/2019 are now considered admitted prior art.  See MPEP 2104.03 (C).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872), as applied to claim 1 above, in further view of Chow (US 20080137071).
In regards to claim 6, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “where in the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a light detector for detecting the intensity of the light emitted from the light emitter, wherein the light emitter and the light detector are fixed at the first end of the body.” Chow teaches, “a light emitter for emitting a beam or pulse of light and a light detector for detecting the intensity of the light emitted from the light emitter (see Fig.1 or Fig. 3A-3C, para. 9 and 10 this system of having an IR LED which will emit a burst of light that will go to an object and then bounce off the object and be detected by a photo diode that will identify the distance away a certain object is).”  Thus it would have NewRuleFX (2014), would have yielded predictable results and resulted in an improved system, namely a system that would use detection of light intensity to measure the insertion depth of a needle.  Chow does not specifically disclose the location of the light detectors.  However, the examiner had taken Official Notice in the previous action dated 6/26/2019, that both the concepts and the advantages of having the light emitter and detector fixed at the body of the syringe were old and well known to the person of ordinary skill in the art at the time of invention. Therefore, it would have been obvious to one of ordinary skilled in the art at the time of effective filing of the invention to combined the light emitter and detector fixed at the end of the cylindrical body, with the modified system of NewRuleFX (2014), for the purpose of having a light emitter and detector that can properly measure distance. Since the applicant did not traverse the officially noted facts by specifically pointing out the supposed errors, the officially noted facts are taken in the rejection dated 6/26/2019 are now considered admitted prior art.  See MPEP 2104.03 (C).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Laurusonis et al. (US 20130236872), as applied to claim 1 above, in further view of Klein (US 20120143142).
In regards to claim 7, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a shaft operatively formed with the base of the needle with markings and one or more optical sensors configured to detect the one or more markings.”  Klein teaches, “wherein the distance  (para. 7 the markings on the syringe that the system is able to optically read, para. 72 and Fig. 8 with the markings 82 and how the optical reader can detect them).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined an optical system to read markings on a syringe, as taught by Klein, with the modified system of NewRuleFX (2014), to allow the user to use a device that ensures proper simulated drug dosage delivery.  
Claims 9, 12, 13, 16, 17, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Tepper et al. (US 20150056591). 
In regards to claim 9, NewRuleFx (2014) discloses, “A method for simulating [prop needle], comprising: 

    PNG
    media_image4.png
    498
    655
    media_image4.png
    Greyscale

a) providing a needle controller having a cylindrical body, the cylindrical body defining an interior and having a needle, wherein the needle has a tip and a base opposite the tip (see annotated Fig. 4, the cylindrical body is the barrel of the syringe 1, the first end, 2, being the area the plunger goes in, the second end, 3, being the part where the needle sticks out of and passes through), wherein the tip resides exterior to the cylindrical body and the base resides in the interior of the cylindrical body, wherein the base of the needle is anchored to the cylindrical body with a spring, wherein the needle is configured to retract into the interior of the cylindrical body (annotated Fig. 4, needle, 8, fits through the hole, 7, and is attached to a base, 4, inside the cylindrical body, 1, the base, 4, is what anchors the needle, 8), 

    PNG
    media_image2.png
    520
    649
    media_image2.png
    Greyscale

wherein the spring is positioned between the base of the needle and the first end of the cylindrical body and imposes a biasing force against the base of the needle to resist retraction of the needle into the interior of the cylindrical body (annotated Fig. 5, the needle is retracted into the cylindrical body, 1, as it is pressed onto the skin, 10, the spring, 8, see annotated Fig. 6 spring, 6, becomes compressed, 11, to try to resist the needle being pushed into the cylindrical body, 1), 

    PNG
    media_image3.png
    539
    636
    media_image3.png
    Greyscale

wherein the cylindrical body has a first end and a second end opposite the first end, the second end defining a hole through which the needle passes (annotated Fig. 4); b) pushing on the needle against the biasing force of the spring that is positioned in the cylindrical body between the base of the needle and the first end of the cylindrical body (see annotated Fig. 5 and 6 the needle is retracted into the cylindrical body, 1, as it is pressed onto the skin, 11, the spring, 6, becomes compressed to try to resist the needle, 8, being pushed into the cylindrical body, 1);” but fails to disclose, “c) measuring a penetration depth of the needle with a distance measuring unit housed inside the cylindrical body as the needle retracts into the hallow interior of the cylindrical body, wherein change in the penetration depth of the needle corresponds with (para. 43-46 the distance at which the needle is moved is determined by the force applied onto the needle using the force sensor, this is understood to be the distance measurement unit, Fig. 1 and 2 show the needle at rest and then the needle retracting, in fig. 2).”  Thus it would have been recognized by one of ordinary skill in the art before the time of effective filing of the invention that applying the known technique taught by Burgkart to the system of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a method that would use a distance measurement unit which would measure the insertion depth of a needle.  Further, NewRuleFX (2014) and Burgkart fail to disclose, “wherein change in the penetration depth of the needle corresponds with movement of the needle in a simulated ultrasound view.”  Tepper teaches, “wherein change in the penetration depth of the needle corresponds with movement of the needle in a simulated ultrasound view (para. 172-186 discussing the insertion depth sensor which will simulate the insertion of a needle in an ultrasound as shown in fig. 5 drawing label 82 showing the image of the needle entering the simulated body of the ultrasound image, 80).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined simulating the needle penetration in an ultrasound image, as taught by Tepper, with the simulated needle system of NewRuleFX (2014), for the purpose of creating a training system that simulates observing a needle insertion with ultrasound guidance.
In regards to claim 12, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the (para. 24 the system having a force sensor for identifying pressure generated by the user on to the device, the force sensor is drawing label 6 in Fig. 1 and 2).” Therefore, it would have been obvious to one having ordinary skill at the time of effective filing to have combined the pressure sensor used to measure distance, as taught by Burgkart, with the method of NewRuleFX (2014), for the purpose of creating a training device that can calculate simulated distance of needle protrusion through the amount of pressure applied to a needle.
In regards to claim 13, the modified method of NewRuleFx (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the needle comprises employing a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter.”  Tepper teaches, “wherein the step of measuring the penetration depth of the needle comprises employing a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter (para. 176 the time-of-flight camera for detecting needle position, the time of flight process measures the time it takes from the light emitted to reach the detector).”  Thus it would have been recognized by one of ordinary skill in the art before the time of effective filing of the invention that applying the known technique taught by Tepper to the modified method of NewRuleFx (2014) would have yielded predictable results and resulted in an improved method, namely a method that would use time-of-flight detection to measure the insertion depth of a needle.
In regards to claim 16, modified method of NewRuleFx (2014) discloses the above mentioned, but fails to disclose, “wherein the device for measuring the penetration depth of the (para. 53-57 the ultrasonic distance sensor used to measure the depth of the needle during insertion).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the an ultrasonic distance sensor, as taught by Tepper, with the modified method of NewRuleFx (2014), for the purpose of creating a training method that uses an ultrasound to measure location and distance of a needle when inserted into a patient.
In regards to claim 17, NewRuleFx (2014) discloses, “A method for simulating a needle-based medical procedure for purposes of education and training, comprising: 

    PNG
    media_image4.png
    498
    655
    media_image4.png
    Greyscale

(see annotated Fig. 4, the cylindrical body is the barrel of the syringe 1, the first end, 2, being the area the plunger goes in, the second end, 3, being the part where the needle sticks out of and passes through), wherein the tip resides exterior to the cylindrical body and the base resides in the interior of the cylindrical body (annotated Fig. 4), 

    PNG
    media_image2.png
    520
    649
    media_image2.png
    Greyscale

wherein the base of the needle is anchored to the cylindrical body with a spring, wherein the spring is positioned between the base of the needle and the first end of the cylindrical body (see annotated Fig. 5 the spring, 6, is seen around the base, 4, of the needle, 8, and holds it to the first end, 2, of the cylindrical body, 1, as seen by annotated Fig. 5 the spring, 6, is relaxed while the needle, 8, is fully out, the spring, 6, is inside the hollow interior, 5,  between the first, 2, and second end, 3); b) retracting the needle into the hollow interior of the cylindrical body by passing the needle through the hole of the cylindrical body against the spring thereby creating the needle resistance (see annotated Fig. 6 the needle, 8, is retracted into the cylindrical body, 1, as it is pressed onto the skin, 11, the spring, 6, becomes compressed to try to resist the needle being pushed into the cylindrical body, 1);” 

    PNG
    media_image3.png
    539
    636
    media_image3.png
    Greyscale

(para. 22-23 the system contains an actuator which will provide a resistance based on the distance of the needle moved, this would be operatively connected due to the fact that the unit is able to measure and provide feedback based on detected motion of the needle)” and “and c) measuring a penetration depth of the needle with a distance measuring unit housed inside the cylindrical body and operatively connected to the haptic feedback unit (para. 22-23 the system uses the actuator which provides resistance dependent on the amount of force and the force will vary dependent on the distance moved by the needle and where in the tissue the needle is supposed to be, para. 43-46 the distance at which the needle is moved is determined by the force applied onto the needle using the force sensor, this is understood to be the distance measurement unit, Fig. 1 and 2 show the needle at rest and then the needle retracting, in fig. 2)”. Thus it would have been recognized by one of ordinary skill in the art before the time of effective filing of the invention that applying the known technique taught by Burgkart to the method of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a method that would use a distance measurement unit which would measure the insertion depth of a needle.  Further, NewRuleFX (2014) and Burgkart fail to disclose, “wherein change in the penetration depth of the needle corresponds with movement of the needle in a simulated ultrasound view.”  Tepper teaches, “wherein change in (para. 172-186 discussing the insertion depth sensor which will simulate the insertion of a needle in an ultrasound as shown in fig. 5 drawing label 82 showing the image of the needle entering the simulated body of the ultrasound image, 80).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined simulating the needle penetration in an ultrasound image, as taught by Tepper, with the simulated needle system of NewRuleFX (2014), for the purpose of creating a training system that simulates observing a needle insertion with ultrasound guidance.
In regards to claim 20, the system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises employing a pressure sensor.” Burgkart teaches, “wherein the distance measurement unit comprises employing a pressure sensor (para. 24 the system having a force sensor for identifying pressure generated by the user on to the device, the force sensor is drawing label 6 in Fig. 1 and 2).” Therefore, it would have been obvious to one having ordinary skill at the time of effective filing to have combined the pressure sensor used to measure distance, as taught by Burgkart, with the method of NewRuleFX (2014), for the purpose of creating a training device that can calculate simulated distance of needle protrusion through the amount of pressure applied to a needle.
In regards to claim 21, the modified method of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter.”  Tepper teaches, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter (para. 176 the time-of-flight camera for detecting needle position, the time of flight process measures the time it takes from the light emitted to reach the detector).”  Thus it would have been recognized by one of ordinary skill in the art before the time of effective filing of the invention that applying the known technique taught by Tepper to the modified method of NewRuleFX (2014), would have yielded predictable results and resulted in an improved method, namely a method that would use time-of-flight detection to measure the insertion depth of a needle.
In regards to claim 24, the modified system of NewRuleFX (2014)  discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises an ultrasonic distance sensor.”  Tepper teaches, “wherein the distance measurement unit comprises an ultrasonic distance sensor (para. 53-57 the ultrasonic distance sensor used to measure the depth of the needle during insertion).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined an ultrasonic distance sensor, as disclosed by Tepper, with the modified method of NewRuleFX (2014), for the purpose of creating a training method that uses an ultrasound to measure location and distance of a needle when inserted into a patient.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further view of Tepper et al. (US 20150056591), as applied to claim 9 and 17 above, in further view of Hughes et al. (US 20120219937).
In regards to claim 10, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the (para. 23-35 that haptic needle system and how it contains a potentiometer to change the length of the needle in the frame, para. 43 the orientation of the needle is recorded from the potentiometer).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing of the invention that applying the known technique taught by Hughes to the modified method of NewRuleFX (2014) would have yielded predictable results and resulted in an improved method, namely a method that would use a linear potentiometer to measure the simulated insertion depth of a needle.
In regards to claim 18, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a linear potentiometer.”  Hughes teaches, “wherein the distance measurement unit comprises a linear potentiometer (para. 23-35 haptic needle system and how it contains a potentiometer to change the length of the needle in the frame, para. 43 the orientation of the needle is recorded from the potentiometer).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing of the invention that applying the known technique taught by Hughes to the modified method of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a system that would use a linear potentiometer to measure the simulated insertion depth of a needle.
Claims 11 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of in view of Burgkart et al. (US 20090305213), in further .
In regards to claim 11, the modified system of NewRuleFx (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the needle comprises employing a string potentiometer.”  Eelbode teaches, “wherein the step of measuring the penetration depth of the needle comprises employing a string potentiometer (para. 48 system stand containing a string potentiometer which is used to position how far the needle will move).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing of the invention that applying the known technique taught by Eelbode to the modified method of NewRuleFx(2014) would have yielded predictable results and resulted in an improved method, namely a method that would use a string potentiometer to measure the simulated insertion depth of a needle.
In regards to claim 19, the modified system of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a string potentiometer.”  Eelbode teaches, “wherein the distance measurement unit comprises a string potentiometer (para. 48 this system stand containing a string potentiometer which is used to position how far the needle will move).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the string potentiometer for setting up distance of needle movement, as taught by Eelbode, with the modified method of NewRuleFX (2014), for the purpose of creating a training method which uses a string potentiometer in the method for measuring and setting the simulated insertion depth of a needle.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) .
In regards to claim 14, the modified method of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the needle comprises employing a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter.”  Chow teaches, “wherein the step of measuring the penetration depth of the needle comprises employing a light emitter for emitting a beam or pulse of light and a timed light detector for detecting the time-of-flight of the light emitted from the light emitter (see Fig.1 or Fig. 3A-3C, see para. 9 and 10 this system of having an IR LED which will emit a burst of light that will go to an object and then bounce off the object and be detected by a photo diode that will identify the distance away a certain object is).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing of the invention that applying the known technique taught by Chow, to the modified method of NewRuleFX (2014) would have yielded predictable results and resulted in an improved system, namely a system that would use detection of light intensity to measure the simulated insertion depth of a needle.
In regards to claim 22, the modified method of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a light detector for detecting the intensity of the light emitted from the light emitter.”  Chow teaches, “wherein the distance measurement unit comprises a light emitter for emitting a beam or pulse of light and a light detector for detecting the intensity of the light emitted from the light emitter (see Fig.1 or Fig. 3A-3C, para. 9 and 10 which discuss this system of having an IR LED which will emit a burst of light that will go to an object and then bounce off the object and be detected by a photo diode that will identify the distance away a certain object is).”  Thus it would have been recognized by one of ordinary skill in the art before effective filing of the invention that applying the known technique taught by Chow to the modified method of NewRuleFX (2014) would have yielded predictable results and resulted in an improved method, namely a method that would use detection of light intensity to measure the simulated insertion depth of a needle.
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger (2014) referred to NewRuleFx from here on, in view of Burgkart et al. (US 20090305213), in further view of Tepper et al. (US 20150056591), as applied to claim 9 and 17 above, in further view of Klein (US 20120143142).
In regards to claim 15, the modified method of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the step of measuring the penetration depth of the needle comprises employing a shaft with markings and one or more optical sensors configured to detect the one or more markings.”  Klein teaches, “wherein the step of measuring the penetration depth of the needle comprises employing a shaft with markings and one or more optical sensors configured to detect the one or more marking (para. 7 the markings on the syringe that the system is able to optically read, para. 72 and Fig. 8 with the markings 82 and how the optical reader can detect them).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined an optical system to read markings on a syringe, as taught by Klein, with the modified method of NewRuleFX (2014)
In regards to claim 23, the modified method of NewRuleFX (2014) discloses the above mentioned, but fails to disclose, “wherein the distance measurement unit comprises a shaft with markings and one or more optical sensors configured to detect the one or more markings.”  Klein teaches, “wherein the distance measurement unit comprises a shaft with markings and one or more optical sensors configured to detect the one or more markings (para. 7 the markings on the syringe that the system is able to optically read, para. 72 Fig. 8 with the markings 82 and how the optical reader can detect them).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined an optical system to read markings on a syringe, as taught by Klein, with the modified method of NewRuleFX (2014), to allow the user to use a device that ensures proper simulated drug dosage delivery.   
Response to Arguments
Applicant's arguments regarding the 103 rejection have been fully considered but they are not persuasive.  The Applicant argues that the primary reference cannot be modified as suggested by the Examiner.  The Applicant specifically states that it would be inappropriate to add the electrical components into the prop syringe because it would obstruct the functioning of the syringe.  The Examiner disagrees.  In response to Applicant's argument that the primary reference would cannot be modified as suggested, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  These components are held in a micro circuitry similar to that that is discussed in Laurusonis paragraph 76 and 98.  These elements can easily be placed inside of the syringe prop In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Structurally the prop syringe, as shown in the annotated figure 4, depicts the different structural elements of the syringe and the additional elements such as the circuitry discussed in Laurusonis paragraph 76 and 98 would not change the appearance of the syringe.  Furthermore, the appearance of the syringe has no effect on the function of the syringe and the primary reference would not teach away from adding additional elements.  
Next, the Applicant argues that the Examiner relied on hindsight.  The Applicant specifically argues that adding the elements in the syringe would make the prop look less like a prop and the modification would be hindsight.  The Examiner disagrees.  In response to Applicant's argument that adding additional elements would make the syringe prop look less like a prop, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   Structurally, the Applicant claims a syringe system similar to the one presented in annotated fig. 4 of NewRuleFX.  The look of the syringe would not be modified if internal elements were placed in the interior of the syringe.  These elements would be hidden from view similar to how the spring mechanism is well hidden from the user.  Adding additional elements in the interior of the syringe would not change how the syringe would function it would just be used in order to provide the user with further information about using the syringe, this could include providing the user with information about how the needle simulates penetrating the skin as taught by Burgkart paragraph 43-46.  Modifying the prop syringe with the different elements would have been obvious in order to simulate the actual look and feel of a syringe with including sensors to track and provide the user with feedback on their performance.  This performance information would provide the user with information on how to improve injection techniques.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ayala (US 2,886,316) teaches of a simulation of a syringe.
Fiedler et al. (US 20170028141) teaches of a simulated syringe system containing a microcontroller.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/L.D.V/Examiner, Art Unit 3715              

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NewRuleFX Brand 5ml Retractable Hypo Syringe Prop - Retractable Needle and Plunger - NO LIQUIDS. (2014, February 9). Retrieved August 28, 2020, from https://www.newrulefx.com/products/newrulefx-brand-5ml-retractable-hypo-syringe-prop-retractable-needle-and-plunger-no-liquids?_pos=4&_sid=71f351469&_ss=r